 

Exhibit 10.5

 

CONVERTIBLE NOTE

 

$450,000.00

 

August 20, 2015

 

FOR VALUE RECEIVED, GRANDPARENT.COM, INC., a Delaware corporation (the
“Company”), hereby promises to pay to the order of Mel Harris or his registered
assigns (“Holder”) the amount set out above as the Original Principal Amount
(the “Principal”) when due and to pay interest (“Interest”) on the Principal at
the Interest Rate (as defined below) from April 28, 2015 until the same becomes
due and payable on the Maturity Date (unless otherwise converted in accordance
with Section 3 hereof). This Note (the “Note”) shall amend and restate in its
entirety that certain Letter Agreement, dated April 28, 2015, by and between the
Company and the Holder.

 

TERMS OF THIS NOTE

 

1.          Interest. Interest shall be due or payable under this Note at the
rate of five percent (5.0%) per annum (computed on the basis of actual calendar
days elapsed and a year of 365 days) (the “Interest Rate”) or, if less, at the
highest rate of interest then permitted under applicable law. Interest began to
accrue on April 28, 2015 and shall continue to accrue on the outstanding
principal of this Note until paid in accordance with the provisions hereof (or
otherwise converted in accordance with Section 3 hereof).

 

2.          Repayment. The entire Principal plus all accrued interest shall be
due and payable on the sixty (60) day anniversary of the date hereof (the
“Maturity Date”).

 

3.          Optional Conversion. Any time prior to the full repayment of this
Note pursuant to paragraph 2 hereof, Holder may, at its sole discretion, convert
the Principal into either (i) preferred stock of the Company in a Company PIPE
offering (the “Offering”) pursuant to the terms of the Offering, in the event
the Company consummates such an offering on or prior to September 30, 2015 or
(ii) 2,250,000 shares of common stock of the Company along with a five (5) year
warrant to purchase 1,125,000 shares of common stock of the Company at an
exercise price of $.30 per share. It is understood that no Interest shall be
payable hereunder if the Principal is converted on or prior to the Maturity
Date. Any fraction of a share resulting from this calculation shall be rounded
upward or downward to the nearest whole share. The conversion right described in
this paragraph 3 may be exercised by Holder by delivery of a written notice to
the Company, and the conversion shall be deemed to be effective on the date that
the Company receives such written notice.

 

4.          Prepayment. The Company shall have the right to prepay, upon five
(5) Business Days written notice to the Holder, any Principal and accrued and
unpaid Interest owed under this Note in whole or in part at any time without the
prior written consent of the Holder. Additionally, Holder shall maintain the
right within such five (5) Business Day period to convert this Note pursuant to
Section 3 hereof upon receipt of such prepayment notice.

 

5.          Events of Acceleration. The entire unpaid Principal Amount shall
become immediately due and payable upon the insolvency of the Company; the
filing of a petition in bankruptcy by the Company; the execution by the Company
of a general assignment for the benefit of creditors; the filing by or against
the Company of a petition in bankruptcy or a petition for relief under the
provisions of the federal bankruptcy act or another state or federal law for the
relief of debtors and the continuation of such petition without dismissal for a
period of sixty (60) days or more; or the Company’s ceasing to carry on
business.

 

 

 

 

 

6.          Collection. If action is instituted to collect this Note, the
Company promises to pay to Holder all reasonable costs and expenses (including
reasonable attorneys’ fees) incurred in connection with such action, which
amounts shall be in addition to the amount payable hereunder.

 

7.          Default Interest. In the event this Note is not paid in full when
due, interest shall be payable on the outstanding Principal at the rate of ten
percent (10%) per annum, accruing monthly, calculated from and after the date of
this Note.

 

8.          Waivers. No delay on the part of Holder in exercising any right or
remedy hereunder shall operate as a waiver of such right or remedy. No single or
partial exercise of a right or remedy shall preclude other or further exercise
of that or any other right or remedy. The failure of Holder to insist upon the
strict performance of any term of this Note, or to exercise any right or remedy
hereunder, shall not be construed as a waiver or relinquishment by Holder for
the future of that term, right or remedy. No waiver of any right of Holder
hereunder shall be effective unless in writing executed by the Holder. The
parties hereby expressly waive presentment, demand for payment, dishonor, notice
of dishonor, protest, notice of protest, and any other formality.

 

9.          Interest Savings Clause. If any interest payment (or other payment
which is deemed by law to be interest) is due hereunder is determined to be in
excess of the then legal maximum rate, then that portion of each interest
payment representing an amount in excess of the then legal maximum rate shall
instead be deemed a payment of principal and applied against the principal of
the obligations evidenced by this Note.

 

10.         Severability. The unenforceability or invalidity of any provision or
provisions of this Note as to any persons or circumstances shall not render that
provision or those provisions unenforceable or invalid as to any other
provisions or circumstances, and all provisions hereof, in all other respects,
shall remain valid and enforceable.

 

11.         Governing Law. This Note shall be governed by and construed under
the laws of the State of New York without giving effect to the conflict of laws
principles thereof.

 

12.         Restatement. This Note amends and restates in its entirety that
certain Letter Agreement, evidencing a prior indebtedness of Four Hundred Fifty
Thousand Dollars ($450,000.00). Following the execution and delivery of this
Note to the Holder, this Note shall evidence all of the total principal
indebtedness evidenced by the Letter Agreement.

 

  GRANDPARENTS.COM, INC.         By: /s/ Lee Lazarus     Name: Lee Lazarus    
Title: COO

 



 

